Metcalf, J.
The main reliance of the plaintiffs is on the St. of 1846, c. 88, which provides for the payment, for the support of persons having no legal settlement within the Commonwealth, when they are lawfully committed to any workhouse *26for a cause for which they might be committed to the house of correction. By § 2 of that statute it is enacted that “ the sum to be allowed and paid for the support ” of such persons “ shall be paid to the overseer of such workhouse in the same way and manner as is provided in the one hundred and forty-third chapter of the revised statutes, for the payment of the expense of supporting and maintaining persons committed to houses of correction.” On reference to the Rev. Sts. c. 143, § 27, it is found that the charges and expenses of persons committed to a county jail or house of correction are to be “ paid from the county treasury; the accounts of the keeper or master being first settled and allowed by the commissioners of such county.”
Assuming, without deciding, that the county is by law liable for the support of the convicts who have been committed to the plaintiffs’ workhouse, we are of opinion that the plaintiffs cannot recover for that support until the county commissioners have settled and allowed the accounts of the keeper of said workhouse — such being the way and manner provided by the Rev. Sts. c. 143, of paying the expense of supporting persons committed to houses of correction. City of Boston v. Inhabitants of Amesbury, 4 Met. 278.

Judgment for the defendants.